Exhibit 10.23
PERFORMANCE SHARE AWARD
CARDIOVASCULAR SYSTEMS, INC.
AMENDED AND RESTATED 2007 EQUITY INCENTIVE PLAN
     THIS AGREEMENT, made effective as of this                      day of
                                        , 20          , by and between
Cardiovascular Systems, Inc., a Delaware corporation (the “Company”), and
                                         (“Participant”).
WITNESSETH:
     WHEREAS, the Participant on the date hereof is a key employee, officer,
director of or consultant or advisor to the Company or one of its Subsidiaries;
and
     WHEREAS, the Company wishes to grant a performance share award to
Participant pursuant to the Company’s Amended and Restated 2007 Equity Incentive
Plan (the “Plan”) to entitle the Participant to shares of the Company’s Common
Stock upon the achievement of certain specified performance criteria; and
     WHEREAS, the Administrator has authorized the grant of such performance
share award to Participant;
     NOW, THEREFORE, in consideration of the premises and of the mutual
covenants herein contained, the parties hereto agree as follows:
     1. Grant of Performance Share Award. The Company hereby grants to
Participant on the date set forth above (the “Date of Grant”) the right to
receive up to                      (                    ) Performance Shares on
the terms and conditions set forth herein (the “Performance Award”).
     2. Performance Period. The Performance Period shall be the period beginning
                                        , 20          , and ending
                                        , 20     .
     3. Performance Objectives; Vesting. The Performance Shares subject to this
Performance Award shall vest only upon the achievement of all or a portion of
certain Performance Objectives, which much be achieved within the Performance
Period. The Performance Objectives and the extent to which achievement of all or
a portion of the Performance Objectives will result in the vesting of the
Performance Shares are as follows:

-1-



--------------------------------------------------------------------------------



 



                  Percentage or Number of Performance Objective(s)   Achievement
  Shares Vested
 
       

Subject to such other terms and conditions set forth in this Agreement, the
Participant shall not be entitled to the issuance of any portion of the
Performance Shares subject to this Performance Award until the Administrator
determines the number of Performance Shares, if any, which have vested.
     4. Form, Time of Issuance. The Administrator shall, within           
(     ) days after the end of the Performance Period or at such earlier times as
described in Paragraph 3 above, determine the number of Performance Shares that
have vested pursuant to Paragraph 3 above. Such Performance Shares shall be
issued in [the calendar year] [in which] [immediately following] the date such
Performance Shares become vested; provided, however, that the Participant shall
receive cash equal to the Fair Market Value of any fractional shares.
     5. Termination of Employment.
          a. Prior to Vesting. If, prior to the vesting of any Performance
Shares, Participant ceases to be [an employee] [a consultant] [a nonemployee
director] of the Company or any Subsidiary for any reason, the Participant shall
forfeit all unvested Performance Shares, and this Performance Award shall
terminate.
          b. After Vesting But Prior to Issuance. If Participant ceases to be
[an employee] [a consultant] [a nonemployee director] of the Company or any
Subsidiary for any reason after Performance Shares have vested but prior to the
date such Shares are issued (as described in Section 4 hereof), then Participant
(or Participant’s estate in the event of his death) shall be entitled to receive
such vested Performance Shares as if such termination of employment had not
occurred. The number of such Performance Shares shall be determined by the
Administrator pursuant to Paragraph 3 and shall be issued at the time set forth
in Paragraph 4. Upon the issuance of the vested Performance Shares, this
Performance Award shall terminate.

-2-



--------------------------------------------------------------------------------



 



     6. Miscellaneous.
          a. Employment or Other Relationship; Rights as Shareholder. This
Agreement shall not confer on Participant any right to continuance of employment
or any other relationship by the Company or any of its Subsidiaries, nor will it
interfere in any way with the right of the Company to terminate such employment
or relationship. Participant shall have no rights as a shareholder with respect
to shares subject to this Agreement until such shares, if any, have been issued
to Participant. The grant of this Award shall not prevent Participant from
receiving, in the sole discretion of the Administrator, additional performance
share awards for subsequent performance periods, whether or not those
performance periods overlap with the Performance Period specified herein to
which this Award relates.
          b. Shares Reserved. The Company shall at all times during the term of
this Award reserve and keep available such number of shares as will be
sufficient to satisfy the requirements of this Agreement.
          c. Mergers, Recapitalizations, Stock Splits, Etc. Except as otherwise
specifically provided in any employment, change of control, severance or similar
agreement executed by the Participant and the Company, the Administrator may, at
any time during the Performance Period specified herein, pursuant and subject to
Section 14 of the Plan, suspend, modify or terminate this Agreement or any
Performance Objectives set forth in Paragraph 3 upon the occurrence of any
extraordinary event which substantially effects the Company or its Subsidiary,
including, but not limited to, a merger, consolidation, exchange, divestiture
(including a spin-off), reorganization or liquidation of the Company or
Subsidiary or the sale by the Company or its Subsidiary or substantially all of
its assets and the consequent discontinuance of its business.
          d. Withholding Taxes. To permit the Company to comply with all
applicable federal and state income tax laws or regulations, the Company may
take such action as it deems appropriate to ensure that, if necessary, all
applicable federal and state payroll, income or other taxes attributable to this
Award are withheld from any amounts payable by the Company to the Participant.
If the Company is unable to withhold such federal and state taxes, for whatever
reason, the Participant hereby agrees to pay to the Company an amount equal to
the amount the Company would otherwise be required to withhold under federal or
state law prior to the issuance of any certificates for the shares of Stock
subject to this Award. Subject to such rules as the Administrator may adopt, the
Administrator may, in its sole discretion, permit Participant to satisfy such
withholding tax obligations, in whole or in part, by delivering shares of the
Company’s Common Stock, including shares of Stock received pursuant to this
Award. Such shares shall have a Fair Market Value equal to the minimum required
tax withholding, based on the minimum statutory withholding rates for federal
and state tax purposes, including payroll taxes, that are applicable to this
Award. In no event may the Participant deliver shares, nor may the Company or
any Affiliate withhold shares, having a Fair Market Value in excess of such
statutory minimum required tax withholding. The Participant’s election to
deliver shares or to have shares withheld for this purpose shall be made on or
before the date that the amount of tax to be withheld is determined

-3-



--------------------------------------------------------------------------------



 



under applicable tax law. Such election shall be approved by the Administrator
and otherwise comply with such rules as the Administrator may adopt to assure
compliance with Rule 16b 3, or any successor provision, as then in effect, of
the General Rules and Regulations under the Securities Exchange Act of 1934, if
applicable.
          e. Nontransferability. The Performance Shares granted pursuant to this
Agreement shall not be transferred, assigned or pledged in any manner by the
Participant, in whole or in part, other than by will or by the laws of descent
and distribution.
          f. 2007 Equity Incentive Plan. The Award evidenced by this Agreement
is granted pursuant to the Plan, a copy of which has been made available to
Participant and is hereby incorporated into this Agreement. This Agreement is
subject to and in all respects limited and conditioned as provided in the Plan.
All defined terms of the Plan shall have the same meaning when used in this
Agreement. The Plan governs this Award and the Participant and, in the event of
any questions as to the construction of this Agreement or of a conflict between
the Plan and this Agreement, the Plan shall govern, except as the Plan otherwise
provides.
          g. Stock Legend. The Administrator may require that the certificates
for any shares of Common Stock issued to Participant (or, in the case of death,
Participant’s successors) shall bear an appropriate legend to reflect the
restrictions of Paragraph 6(f) of this Agreement; provided, however, that
failure to so endorse any of such certificates shall not render invalid or
inapplicable Paragraph 6(f).
          h. Scope of Agreement. This Agreement shall bind and inure to the
benefit of the Company and its successors and assigns and the Participant and
any successor or successors of the Participant permitted by Paragraph 5(b)
above.
          i. Arbitration. Any dispute arising out of or relating to this
Agreement or the alleged breach of it, or the making of this Agreement,
including claims of fraud in the inducement, shall be discussed between the
disputing parties in a good faith effort to arrive at a mutual settlement of any
such controversy. If, notwithstanding, such dispute cannot be resolved, such
dispute shall be settled by binding arbitration. Judgment upon the award
rendered by the arbitrator may be entered in any court having jurisdiction
thereof. The arbitrator shall be a retired state or federal judge or an attorney
who has practiced securities or business litigation for at least 10 years. If
the parties cannot agree on an arbitrator within 20 days, any party may request
that the chief judge of the District Court for Hennepin County, Minnesota,
select an arbitrator. Arbitration will be conducted pursuant to the provisions
of this Agreement, and the commercial arbitration rules of the American
Arbitration Association, unless such rules are inconsistent with the provisions
of this Agreement. Limited civil discovery shall be permitted for the production
of documents and taking of depositions. Unresolved discovery disputes may be
brought to the attention of the arbitrator who may dispose of such dispute. The
arbitrator shall have the authority to award any remedy or relief that a court
of this state could order or grant; provided, however, that punitive or
exemplary damages shall not be awarded. The arbitrator may award to the
prevailing party, if any, as determined by the arbitrator, all of its costs and
fees, including the arbitrator’s fees, administrative

-4-



--------------------------------------------------------------------------------



 



fees, travel expenses, out-of-pocket expenses and reasonable attorneys’ fees.
Unless otherwise agreed by the parties, the place of any arbitration proceedings
shall be Hennepin County, Minnesota.
          j. Delay in Payment for Specified Employee. In the event this Award is
subject to Code Section 409A and the Administrator determines that the
Participant is a “specified employee” within the meaning of Code Section 409A,
then any payment due to the Participant’s separation from service shall not be
paid earlier than the first day of the seventh month immediately following such
separation from service.
          k. Right to Amend. The Company hereby reserves the right to amend this
Agreement without Participant’s consent to the extent necessary or desirable to
comply with the requirements of Code Section 409A and the regulations, notices
and other guidance of general application issued thereunder.
     ACCORDINGLY, the parties hereto have caused this Agreement to be executed
on the day and year first above written.

            CARDIOVASCULAR SYSTEMS, INC.
      By:         Its:                     Participant   

-5-